Case 1:18-cv-00457-LEK-WRP Document 32 Filed 06/26/19 Pagelof2 PagelD #: 196

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII

BEACH FRONT VILLAS, LLC
A Hawaii limited liability company,

Plaintiff,
VS.
JENNIFER ROGERS, individual,

Defendant.

CIVIL NO. 1:18-cv-00457-LEK-RLP

ACCEPTANCE AND
ACKNOWLEDGMENT OF SERVICE
OF THIRD-PARTY COMPLAINT

(David Richardson)

TRIAL DATE: March 30, 2020

 

JENNIFER ROGERS, individual,
Counterclaimant,
vs.

BEACH FRONT VILLAS, LLC
A Hawaii limited liability company,

Counterclaim Defendant.
JENNIFER ROGERS, individual,

Third-Party Plaintiff,
DAVID RICHARDSON, CHELSEA
DIMIN, CBIP, INC. dba COLDWELL
BANKER ISLAND PROPERTIES, and
GAL COHEN

Third-Party Defendants.

 

 
Case 1:18-cv-00457-LEK-WRP Document 32 Filed 06/26/19 Page2of2 PagelD #: 197

ACCEPTANCE AND ACKNOWLEDGMENT OF SERVICE
I, Robert M. Goldberg, attorney of Third-Party Defendant David
Richardson, hereby accept service on behalf of my client, Third-Party Defendant
David Richardson, of a file-stamped copy of Defendant Jennifer Rogers’ Third-

Party Complaint filed May 20, 2019.

DATED: Lihue, Hawaii, = -3 Y- / 9 ‘

 

ROBERT M. GOLDBERG
Attorney for Third-Party Defendant
DAVID RICHARDSON
